          Case 4:21-mc-80102-DMR Document 3 Filed 04/27/21 Page 1 of 16



1    JUNJI SUZUKI (SBN 184738)
     junji@marshallsuzuki.com
2    MARSHALL SUZUKI LAW GROUP, LLP
3    230 California Street, Suite 415
     San Francisco, CA 94111
4    Telephone: (415) 618-0090
     Facsimile: (415) 618-0190
5
     Attorney for Applicant,
6    Tokyo University of Social Welfare

7
8
                                    UNITED STATES DISTRICT COURT
9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
11    In re Ex Parte Application of                        )   Case No: 3:21-mc-80102
                                                           )
12                                                         )   DECLARATION OF AIKO REYNOLDS
13    TOKYO UNIVERSITY OF SOCIAL                           )   IN SUPPORT OF EX PARTE
      WELFARE,                                             )   APPLICATION FOR ORDER PURSUANT
14                                                         )   TO 28 U.S.C. § 1782 PERMITTING
                                                           )   DISCOVERY FOR USE IN FOREIGN
15                                      Applicant.         )   PROCEEDING
16
      ______________________________
17
           I, Aiko Reynolds, declare as follows:
18
           1. My name is Aiko Reynolds. I am over 18 years of age. I am an assistant at Marshall
19
              Suzuki Law Group.
20
           2. I translated Exhibits A and B attached hereto and also attached to the declaration of
21
              Yohei Shimizu concurrently submitted herewith from Japanese to English.
22
           3. Exhibits C and D attached hereto is each a true and correct English translation of
23
              Exhibits A and B, respectively, described above. I am qualified to translate from
24
              Japanese to English because I can read, write, understand and speak both Japanese and
25
              English fluently.
26
     //
27
     //
28


                                                                                                         -Page 1 of 2-
     In re Ex Parte Application of Tokyo University of Social Welfare
     Declaration of Aiko Reynolds in Support of Ex Parte Application for Order pursuant to 28 U.S.C. § 1782
     Permitting Discovery for Use in Foreign Proceeding
       Case 4:21-mc-80102-DMR Document 3 Filed 04/27/21 Page 2 of 16



1            I declare under penalty of perjury under the laws of the United States that the foregoing
2    is true and correct.
3
4    Dated: April 27, 2021                               By:
                                                                  Aiko Reynolds
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                                                         -Page 2 of 2-
     In re Ex Parte Application of Tokyo University of Social Welfare
     Declaration of Aiko Reynolds in Support of Ex Parte Application for Order pursuant to 28 U.S.C. § 1782
     Permitting Discovery for Use in Foreign Proceeding
Case 4:21-mc-80102-DMR Document 3 Filed 04/27/21 Page 3 of 16




               Exhibit A
Case 4:21-mc-80102-DMR Document 3 Filed 04/27/21 Page 4 of 16
Case 4:21-mc-80102-DMR Document 3 Filed 04/27/21 Page 5 of 16




               Exhibit B




                              1
Case 4:21-mc-80102-DMR Document 3 Filed 04/27/21 Page 6 of 16
Case 4:21-mc-80102-DMR Document 3 Filed 04/27/21 Page 7 of 16
Case 4:21-mc-80102-DMR Document 3 Filed 04/27/21 Page 8 of 16
Case 4:21-mc-80102-DMR Document 3 Filed 04/27/21 Page 9 of 16
Case 4:21-mc-80102-DMR Document 3 Filed 04/27/21 Page 10 of 16




                Exhibit C




                              1
      Case 4:21-mc-80102-DMR Document 3 Filed 04/27/21 Page 11 of 16




Display name :
Please Cooperate to Protest against Downplaying of Sex Crime and Power
Harassment Organization.
@yesmanyurusanai


Deterioration in deviation value (“Hensachi”1) is a proof that Tokyo University of Social
Welfare has failed to function as an educational place.
The deviation value at the time of entrance is not necessarily important, but if it has
deteriorated, it it a proof that the school has just admitted any students withtout maitaining
the quality.
You don’t have to jump on to this school for its the good employment rate. You can also
obtain qualifications from other universities.



3:06 p.m. ・December 15, 2020 ・Twitter for iPhone




1
  “Hensachi” in Japanese, is deviation value used to measure academic performance and difficulty in passing
entrance exams for universities. See https://en.wikipedia.org/wiki/Truly Strong Universities;
https://en.wikipedia.org/wiki/Going broke universities %E2%80%93 Disappearing universities;
https://en.wikipedia.org/wiki/Standard score



                                                     2
Case 4:21-mc-80102-DMR Document 3 Filed 04/27/21 Page 12 of 16




                Exhibit D




                              1
Case 4:21-mc-80102-DMR Document 3 Filed 04/27/21 Page 13 of 16
Case 4:21-mc-80102-DMR Document 3 Filed 04/27/21 Page 14 of 16
Case 4:21-mc-80102-DMR Document 3 Filed 04/27/21 Page 15 of 16
Case 4:21-mc-80102-DMR Document 3 Filed 04/27/21 Page 16 of 16
